
  Liechtenstein 1921 (rev. 2011)
  
  

  
  Subsequently amended 


Preamble


We, John II, by the Grace of God, Prince Regnant of Liechtenstein, Duke of Troppau, Count of Rietberg, etc. etc. etc. make known that the Constitution of 26 September 1862 has been modified by Us with the assent of Our Parliament as follows:



CHAPTER I. THE PRINCIPALITY



Art 1




1. The Principality of Liechtenstein is a State consisting of two regions with eleven communes. It is based upon the principle of enabling the people residing within its borders to live in peace and freedom. The region of Vaduz (Oberland) consists of the communes of Vaduz, Balzers, Planken, Schaan, Triesen and Triesenberg; the region of Schellenberg (Unterland) consists of the communes of Eschen, Gamprin, Mauren, Ruggell and Schellenberg.




2. Vaduz is the capital and the seat of Parliament and the Government.



Art 2


The Principality is a constitutional, hereditary monarchy on a democratic and parliamentary basis (Art. 79 and 80); the power of the State is inherent in and issues from the Prince Regnant and the People and shall be exercised by both in accordance with the provisions of the present Constitution.



Art 3


The succession to the throne, hereditary in the Princely House of Liechtenstein, the coming-of-age of the Prince Regnant and of the Heir Apparent, as well as any guardianship which may be required, are to be determined by the Princely House in the form of a dynasty law.



Art 4




1. Changes in the boundaries of the territory of the State may only be made by a law. Boundary changes between communes and the union of existing ones also require a majority decision of the citizens residing there who are entitled to vote.




2. Individual communes have the right to secede from the State. A decision to initiate the secession procedure shall be taken by a majority of the citizens residing there who are entitled to vote. Secession shall be regulated by a law or, as the case may be, a treaty. In the latter event, a second ballot shall be held in the commune after the negotations have been completed.



Art 5


The coat of arms of the State is that of the Princely House of Liechtenstein; the national colours are blue and red.



Art 6


The German language is the national and official language.



CHAPTER II. THE PRINCE REGNANT



Art 7




1. The Prince Regnant is the Head of State and shall exercise his sovereign authority in conformity with the provisions of the present Constitution and of the other laws.




2. The Prince Regnant is not subject to the jurisdiction of the courts and does not have legal responsibility. The same applies to any member of the Princely House who exercises the function of head of state in accordance with Art. 13bis.



Art 8




1. The Prince Regnant shall represent the State in all its relations with foreign countries, without prejudice to the necessary participation of the responsible Government.




2. Treaties by which national territory is ceded, national property alienated, rights of sovereignty or State prerogatives disposed of, any new burden for the Principality or its citizens imposed or any obligation to the detriment of the rights of the People of the Principality contracted shall not be valid unless they have received the assent of Parliament.



Art 9


Every law shall require the sanction of the Prince Regnant in order to acquire validity.



Art 10




1. The Prince Regnant shall take, through the Government, and independently of Parliament, the steps required for the implementation and enforcement of the laws, and any action required in pursuance of the powers of administration and supervision, and shall issue the requisite ordinances (Art. 92). In urgent cases he shall take the necessary measures for the security and welfare of the State.




2. Emergency decrees may not set aside the Constitution as a whole or individual provisions of it but may only limit the applicability of individual provisions. Emergency decrees can neither limit every person’s right to life, the prohibition of torture and inhuman treatment or the prohibition of slavery and forced labour nor place any restriction on the “no punishment without law” rule. Moreover, the provisions of this Article cannot limit the scope of Art. 3, 13ter and 113. Emergency decrees shall cease to apply six months after they have been issued.



Art 11


The Prince Regnant shall appoint the judges in conformity with the provisions of the Constitution (Art. 96).



Art 12




1. The Prince Regnant shall possess the prerogative of remitting, mitigating or commuting sentences which have been legally pronounced, and of quashing prosecutions that have been initiated.




2. Only at the instigation of Parliament shall the Prince Regnant exercise his prerogative of remission or mitigation in favour of a member of the Government sentenced on account of his official acts.



Art 13


Every successor to the throne shall, before receiving the oath of allegiance, declare upon his Princely honour and dignity in a written proclamation that he will govern the Principality of Liechtenstein in conformity with the Constitution and the other laws, that he will maintain its integrity, and will observe the rights of sovereignty indivisibly and in like manner.



Art 13bis


The Prince Regnant may entrust the next Heir Apparent of his House who has attained majority with the exercise of the sovereign powers held by him as his representative should he be temporarily prevented or in preparation for the Succession.



Art 13ter


Not less than 1,500 citizens have the right to table a reasoned motion of no confidence in the Prince. Parliament must issue a recommendation on this at its next session and order the holding of a referendum in accordance with Art. 66 Para. 6. If the motion is accepted in the referendum, it must be communicated to the Prince for consideration under the dynasty law. The prince must inform Parliament within six months of the decision reached in compliance with the said Law.



CHAPTER III. FUNCTIONS OF THE STATE



Art 14


The supreme function of the State is to promote the general welfare of the People. For this purpose, the State shall provide for the institution and maintenance of law, and for the protection of the religious, moral and economic interests of the People.



Art 15


The State shall devote particular attention to education and schooling. This must be so ordered and administered that, from the co-operation of the family, the school and the Church, the younger generation may be imbued with religious and moral principles and patriotic sentiments and may be fitted for their future occupations.



Art 16




1. The whole field of education and schooling shall be under the supervision of the State, without prejudice to the inviolability of the doctrine of the Church.




2. Education shall be compulsory for all.




3. The State shall ensure that adequate compulsory instruction in the elementary subjects is given free of charge in public schools.




4. Religious instruction shall be given by the Church authorities.




5. All persons with children in their care shall ensure that they receive education of the standard prescribed for public elementary schools.




6. Annulled




7. Annulled




8. Private education shall be permissible provided that it conforms with the legal regulations governing the period of schooling, the educational aims and the arrangements prevailing in the public schools.



Art 17




1. The State shall support and promote education and schooling.




2. It shall provide appropriate scholarships to help children of good intellectual attainments but without financial means attend institutes of higher education.



Art 18


The State shall be responsible for the public health system, assist institutions for the care of the sick, and seek by legislation to combat intemperance and to reform alcoholics and work-shy persons.



Art 19




1. The State shall safeguard the right to work and shall protect the workers, especially women and young persons employed in commerce and industry.




2. Sundays and public holidays recognized by the State shall be observed as public days of rest, without prejudice to the legal regulations concerning rest on Sundays and public holidays.



Art 20




1. To increase employment and to advance its economic interests, the State shall promote and assist agriculture, alpine farming, trade and industry. In particular, it shall promote insurance against damage and injuries to which workers and goods are exposed, and shall take measures to prevent such injuries and damage.




2. It shall pay special attention to the development of the transportation system in accordance with modern requirements.




3. It shall support landslide control measures and afforestation and drainage operations and shall monitor and encourage every endeavour to develop new sources of income.



Art 21


The State shall possess sovereign rights over waters in conformity with the laws existing or to be enacted hereafter in this matter. The utilisation and distribution of such waters and flood control measures shall be regulated by law and promoted, with due regard to the development of technology. Rights relating to electricity shall be regulated by law.



Art 22


The State shall exercise sovereign rights over hunting, fishing and mining; when legislating on these matters, it shall protect the interests of agriculture and of communal revenues.



Art 23


The currency and banking system shall be regulated by the State.



Art 24




1. By enacting the necessary legislation, the State shall provide for an equitable system of taxation, which shall exempt from taxation incomes below a minimum standard of living and shall impose heavier burdens on persons in higher wealth or income brackets.




2. The financial situation of the State must be improved to the utmost possible extent and every effort must be made to open up new sources of revenue to meet public needs.



Art 25


Public poor relief shall be administered by the communes in conformity with specific laws. The State shall be responsible, however, for the supervision of such activities. It may grant appropriate assistance to the communes, especially for the proper care of orphans, the mentally handicapped, persons suffering from incurable diseases and the aged.



Art 26


The State shall support and promote health, old age, disability and fire insurance schemes.



Art 27




1. The State shall provide for a rapid procedure for legal actions and the execution thereof, under conditions that will safeguard material rights; it shall also provide for a system of administrative law based on the same principles.




2. The exercise of the professional representation of parties shall be regulated by law.



CHAPTER IV. GENERAL RIGHTS AND OBLIGATIONS OF LIECHTENSTEIN CITIZENS



Art 27bis




1. Human dignity shall be respected and protected.




2. No one may be subjected to inhuman or degrading treatment or punishment.



Art 27ter




1. Every person shall have the right to life.




2. The death penalty shall be prohibited.



Art 28




1. Every citizen shall be freely entitled to reside in any locality within the territory of the State and to acquire property of any description, provided that he observes the detailed legal regulations relating to such matters.




2. The entry and exit, stay and residence of foreigners shall be governed by international treaties and by legislation.




3. Persons staying within the territory of the Principality shall be bound to observe its laws and shall be entitled to the protection afforded by the Constitution and the other laws.



Art 29




1. All citizens shall be entitled to civic rights in conformity with the provisions of the present Constitution.




2. All citizens who have completed their 18th year, have their normal residence in the Principality and whose right to vote has not been lost may exercise all political rights in matters of State.



Art 30


The conditions under which citizenship rights may be acquired or forfeited shall be determined by law.



Art 31




1. All citizens shall be equal before the law. The public offices shall be equally open to them, subject to observance of the legal regulations.




2. There shall be equality of rights between the sexes.




3. The rights of aliens shall be determined in the first instance by treaties, or, in the absence of such, on the basis of reciprocity.



Art 32




1. Personal liberty, the immunity of the home and the inviolability of letters and written matter are guaranteed.




2. Except in the cases specified in law and in the manner thus prescribed, no person may be arrested or detained in custody, no houses or persons may be searched and no letters or written matter may be examined or seized.




3. Persons arrested unlawfully or when demonstrably innocent and those proved innocent after conviction shall be entitled to full compensation from the State as determined by the courts. Whether and to what extent the State has a right of recourse against third parties in such cases shall be regulated by law.



Art 33




1. Nobody may be deprived of his proper judge; special tribunals may not be instituted.




2. Nobody may be threatened with or subjected to penalties other than those provided by the law.




3. Accused persons shall have the right of defence in all penal proceedings.



Art 34




1. The inviolability of private property is guaranteed; confiscation may only take place in such cases as determined by law.




2. Copyright shall be regulated by law.



Art 35




1. Where necessary in the public interest, property of any kind may be compulsorily assigned or subjected to an encumbrance, against appropriate compensation, the amount of which in cases of dispute shall be determined by the courts.




2. The procedure for expropriation shall be regulated by law.



Art 36


Trade and industry shall be free within the limits prescribed by law; the extent to which exclusive commercial and industrial privileges may be admissible for specified periods of time shall be regulated by law.



Art 37




1. Freedom of belief and conscience are guaranteed for all persons.




2. The Roman Catholic Church is the State Church and as such enjoys the full protection of the State; other confessions shall be entitled to practise their creeds and to hold religious services to the extent consistent with morality and public order.



Art 38


The right of ownership and all other proprietary rights of ecclesiastical communities and religious associations in respect of their institutions, foundations and other possessions devoted to worship, education and charity are guaranteed. The administration of Church property in the parishes shall be regulated by a special law; the assent of the Church authorities shall be sought before the said law is promulgated.



Art 39


The enjoyment of civil and political rights shall not be dependent on religious belief nor may the latter constitute a ground for any dereliction of civil obligations.



Art 40


Every person shall be entitled to freely express his opinion and to communicate his ideas by word of mouth or in writing, print or pictures within the limits of the law and morality; no censorship may be exercised except in respect of public performances and exhibitions.



Art 41


The right of free association and assembly is guaranteed within the limits prescribed by law.



Art 42


The right to petition Parliament and the National Committee is guaranteed; not only individuals whose rights or interests are affected but also communes and corporations are entitled to have their wishes and requests brought before Parliament by a member of that body.



Art 43


The right of complaint is guaranteed. Any citizen shall be entitled to lodge a complaint regarding any action or procedure on the part of a public authority which is contrary to the Constitution, the law or the official regulations and detrimental to his rights or interests. Such complaint shall be addressed to that authority which is immediately superior to the authority concerned and may, if necessary, be pursued to the highest authority, except when the right of recourse may be barred by a legal restriction. If a complaint thus submitted is rejected by the superior authority, the latter shall be bound to declare to the complaining party the reasons for its decision.



Art 44




1. Every man fit to bear arms shall be liable, up to the completion of his 60th year, to serve in the defence of his country in the event of emergency.




2. Apart from this contingency, no armed units may be organised or maintained, except so far as may be necessary for the provision of the police service and the preservation of internal order. Detailed regulations regarding this matter shall be laid down by law.



CHAPTER V. Parliament



Art 45




1. Parliament is the legal organ representing all the citizens of the Principality and as such has the duty of safeguarding and vindicating the rights and interest of the People in relation to the Government in conformity with the provisions of the present Constitution and also of promoting as far as possible the welfare of the Princely House and of the country while faithfully adhering to the principles laid down in this Constitution.




2. The rights appertaining to Parliament may only be exercised in the lawfully constituted assembly of that body.



Art 46




1. Parliament shall consist of 25 Representatives who shall be elected by the People by universal, equal, secret and direct suffrage according to the system of proportional representation. The Upper Country (Oberland) and the Lower Country (Unterland) shall each form a constituency. Of the 25 Representatives, 15 shall be elected by the Upper Country and 10 by the Lower Country.




2. In addition to the 25 Representatives, substitutes shall be elected in each constituency. For each three Representatives in a constituency, each electoral group shall have one substitute but if an electoral group has obtained one mandate it shall have at least one substitute.




3. Mandates shall be distributed among electoral groups which have obtained at least eight percent of the valid votes cast in the country as a whole.




4. The members of the Government and the Courts may not be members of Parliament at the same time.




5. Detailed regulations regarding the conduct of the elections shall be laid down in a special law.



Art 47




1. The Representatives shall be elected for four years, provided that the regular elections shall be held in the February or March of the year when the fourth year of their mandate ends. Representatives shall be eligible for reelection.




2. Annulled



Art 48




1. The Prince Regnant has the right, subject to the exception laid down in the following Paragraph, to convene Parliament, to close it, and, on warrantable grounds, which must on each occasion be communicated to the assembled Parliament, to prorogue it for three months or to dissolve it. The prorogation, closing or dissolution of Parliament may only be proclaimed before the assembled Parliament.




2. In pursuance of a substantiated written request submitted by not less than 1,000 citizens entitled to vote or of a resolution adopted by the communal assemblies of not less than three communes, Parliament must be convened.




3. Subject to the same conditions as in the preceding Paragraph, 1,500 citizens entitled to vote or four communes which have adopted resolutions to that effect at their communal assemblies may demand a referendum with regard to the dissolution of Parliament.



Art 49




1. The regular convocation of Parliament shall be issued at the beginning of every year in the form of a Princely edict, indicating the place, day and hour of the assembly.




2. The sessions of Parliament during the course of the year shall be decreed by its President.




3. When a period of prorogation has expired, a fresh summons convening Parliament shall be issued within one month in the form of a Princely edict.




4. Should a Representative be prevented from attending one or several consecutive sittings, a substitute from his electoral group shall sit and vote in his place.



Art 50


Should Parliament be dissolved, new elections must take place within six weeks. The newly elected Representatives shall then be summoned to meet within fourteen days.



Art 51




1. In the case of an accession to the Throne, Parliament shall be convened to an extraordinary session within 30 days for the purpose of receiving the declaration of the Prince Regnant as provided for in Art. 13 and of taking the oath of allegiance.




2. If Parliament has already been dissolved, the new elections shall be expedited so that it may be convened at the latest on the fortieth day after the accession of the new sovereign.



Art 52




1. At its first regularly convened sitting, Parliament shall proceed, under the chairmanship of its oldest member, to the election of a President and a Vice-President from among its members to direct its business for the current year.




2. Annulled



Art 53


The Representatives shall be bound to attend in person at the seat of the Government in compliance with the notice of convocation. If a Representative is impeded from attending, he must, on receiving the first notice of convocation, promptly notify the Government and subsequently the President, stating the reasons preventing his attendance. If the impediment is of a permanent nature, a by-election shall be held, if the Representative cannot be replaced by the substitution system.



Art 54




1. Parliament shall be opened with due solemnity by the Prince Regnant, in person or by his proxy. All the new members shall swear the following oath to the Prince Regnant or his proxy:


“I hereby swear to observe the State Constitution and the existing laws and to promote in Parliament the welfare of the country, without any ulterior motives, to the best of my ability and conscience. So help me God.”




2. Subsequent members of Parliament shall take this oath before the President.



Art 55


Parliament shall be closed by the Prince Regnant, in person or by his proxy.



Art 56




1. No Representative may be arrested while Parliament is in session without the assent of that body unless he is apprehended in flagrante delicto.




2. In the latter case, the arrest and the grounds therefore must be notified forthwith to Parliament, which shall decide whether the arrest is to be sustained. All papers relating to the case must be placed immediately at the disposal of Parliament if it so requests.




3. If a Representative is arrested at a time when Parliament is not in session, the National Committee must be notified forthwith, and informed at the same time of the grounds for the arrest.



Art 57




1. The members of Parliament shall vote solely according to their oath and their convictions. They shall never be made to answer for their votes; for their utterances at sittings of Parliament or its committees, they shall be responsible to Parliament alone and can never be sued before a court of justice in respect thereof.




2. The exercise of disciplinary powers shall be regulated by rules of procedure to be issued hereafter.



Art 58




1. For a decision of Parliament to be valid, at least two-thirds of the statutory number of Representatives must be present and it must be adopted by an absolute majority of the members present, except as may otherwise be provided in the present Constitution or in the rules of procedure. The same rules shall apply to elections which Parliament has to undertake.




2. In the event of an equal division of votes, the President shall have the casting vote: for an election, after the third round of voting and in all other cases after the first round.



Art 59




1. Complaints relating to elections shall be referred to the Constitutional Court.




2. Parliament shall adjudicate on the validity of the election of its members and of the election as such on the basis of the election records and, if applicable, of the decision of the Constitutional Court (validation procedure)



Art 60


Parliament shall adopt its rules of procedure by a resolution and with due regard to the provisions of the present Constitution.



Art 61


Representatives shall receive from the State Treasury a daily allowance and travel expenses as prescribed by law.



Art 62


In particular, the following matters shall fall within the sphere of activity of Parliament:







a.
participation in the work of legislation in accordance with the Constitution;






b.
participation in the conclusion of treaties (Art. 8);






c.
the establishment of the annual budget and the authorization of taxes and other public dues;






d.
resolution on credits, loans and securities chargeable to the State and on the acquisition and alienation of landed property belonging to the administrative and financial assets of the State, subject to articles 63ter and 93;






e.
the resolution on the annual report furnished annually by the Government on the whole of the State administration;






f.
the submission of suggestions and complaints and the exercise of control with regard to the State administration as a whole (Art. 63);






g.
the impeachment of members of the Government before the Constitutional Court for breaches of the Constitution or of other laws;






h.
the passing of a resolution on a vote of no confidence in the Government or one of its members.





Art 63




1. Parliament shall have the right of control over the whole of the State administration, including the administration of justice. It shall exercise this right inter alia through an audit committee which it shall elect. Its right of control extends neither to the judgments of the courts nor to the functions assigned to the Prince.




2. Parliament may at any time bring defects or abuses which it has observed in the State administration directly to the notice of the Prince Regnant or the Government by the submission of memorials or complaints and to request their redress. The results of the enquiry instituted in respect of such matters and the measures ordered in consequence shall be communicated to Parliament.




3. Annulled




4. The representative of the Government must be given a hearing and shall be bound to answer interpellations addressed to him by members of Parliament.



Art 63bis


Parliament has the right to appoint investigational committees. It is obliged to do so when at least one quarter of the number of Representatives fixed by law requests this.



Art 63ter


Parliament shall appoint a finance committee to which the passing of resolutions on the acquisition and alienation of landed property belonging to the administrative and financial assets as well as participation in the administration of the financial assets may also be transferred by law.



Art 64




1. The right of initiative with regard to legislation, that is to say, the right of introducing bills, shall appertain to:







a.
the Prince Regnant, in the form of Government bills;






b.
Parliament itself;






c.
citizens with the right to vote, subject to the following provisions.






2. If not less than 1,000 citizens entitled to vote, whose signatures and qualification to vote are duly certified by the authorities of the commune in which they reside, submit a petition in writing or if at least three communes do so in the form of resolutions of the communal assembly in similar terms requesting the enactment, amendment or revocation of a law, such petition must he debated at the next session of Parliament.




3. If a petition from one of the organs referred to under a) to c) above concerns the enactment of a law which has not already been provided for in the present Constitution and the adoption of which would involve public expenditure, whether in a single sum not provided for in the Finance Bill or in payments extending over a longer period, such petition shall only be discussed by Parliament if it is accompanied by proposals for providing the necessary funds.




4. A petition submitted under the right of initiative and concerning the Constitution may only be brought by not less than 1,500 citizens entitled to vote or by at least four communes.




5. Further detailed regulations regarding this popular initiative shall be laid down in a law.



Art 65




1. Without the participation of Parliament, no law may be issued, amended, or declared to be in force. For a law to become valid, it must in every case receive the assent of Parliament and be sanctioned by the Prince Regnant, countersigned by the responsible Head of the Government or his deputy and promulgated in the National Legal Gazette (Landesgesetzblatt). If the Prince does not give his assent within six months, it shall be deemed to have been refused.




2. In addition, a popular vote (referendum) shall be held under the conditions set forth in the following Article.



Art 66




1. Every law passed by Parliament that it does not declare to be urgent and every financial resolution that it does not declare to be urgent and that results in a new nonrecurrent expenditure of at least 500,000 francs or a new annually recurrent expenditure of 250,000 francs shall be subject to a popular vote if Parliament so decides or if at least 1,000 Liechtenstein citizens eligible to vote or at least three municipalities submit a request to that effect, in the manner provided for in article 64, within 30 days of the official announcement of the resolution of Parliament.




2. If the issue affects the Constitution as a whole or in part, the demand for a referendum must be made by not less than 1,500 citizens with the right to vote or by not less than four communes.




3. Parliament is authorized to call for a referendum on the adoption of any of the principles embodied in a proposed law.




4. The referendum shall be held by communes; the acceptance or rejection of the resolution on the enactment of the law shall be decided by an absolute majority of the valid votes recorded in the whole of the country.




5. Resolutions on the enactment of laws subject to a referendum shall not be submitted to the Prince Regnant for sanction until the referendum has been held or until the statutory period of thirty days within which a petition for a referendum may be submitted has expired without any such action.




6. If Parliament rejects a bill drawn up in due form and accompanied if necessary by proposals for providing the necessary funds and which has been submitted to it through the procedure of the popular initiative (Art. 64 Para. 1 lit. c), the said bill shall be submitted to a referendum. The acceptance of the bill by the citizens entitled to vote shall then have the same force as a resolution of Parliament otherwise necessary for the adoption of a law.




7. Further detailed regulations regarding the referendum shall be issued in the form of a law.



Art 66bis




1. Any resolution of Parliament concerning assent to a treaty (Art. 8) must be submitted to a referendum if Parliament so decides or if not less than 1,500 citizens with the right to vote or not less than four communes submit a petition to that effect, according to the procedure prescribed in Art. 64, within 30 days of the official publication of the resolution of Parliament.




2. In the referendum, the acceptance or rejection of the resolution by Parliament shall be decided by an absolute majority of the valid votes recorded in the whole of the country.




3. Further detailed regulations regarding the referendum shall be issued in the form of a law.



Art 67




1. Unless it contains any other stipulation, a law shall come into force on the expiry of eight days after the date of its publication in the National Legal Gazette.




2. The manner and extent of the promulgation of laws, finance resolutions, treaties, regulations, resolutions of international organizations and of the law applicable by reason of international treaties shall be regulated by law. For the law applicable in Liechtenstein by reason of international treaties, a publication may be arranged in a simplified form, in particular as a reference publication to foreign codes.




3. The legal regulations coming into force in future and applicable to Liechtenstein by reason of the Agreement of 2 May 1992 on the European Economic Area shall be published in an EEA compendium of laws. The manner and extent of the publication in the EEA compendium of laws shall be regulated by law.



Art 68




1. Without the approval of Parliament, no direct or indirect taxes or any other public dues or general levies, under any designation whatsoever, may be imposed or collected. The fact that this approval has been given must be expressly mentioned in the tax demand notice.




2. The system by which all public taxes and dues are to be apportioned, their incidence on persons and objects, and the manner in which they are to be collected shall also require the approval of Parliament.




3. Taxes and dues shall normally be authorized for the period of one administrative year.



Art 69




1. With regard to the State administration, the Government shall submit to Parliament for examination and approval preliminary estimates of all expenditures and revenues for the coming administrative year, accompanied by proposals for the taxation which is to be levied.




2. In the first half of each administrative year, the Government shall submit to Parliament an exact statement relating to the preceding administrative year, showing the manner in which revenues approved and collected were applied to the purposes set forth in the preliminary estimates, with the provision, however, that if the latter have been exceeded on justifiable grounds Parliament must give its approval, and that in the absence of justification the Government shall be answerable.




3. Government shall be entitled, subject to the same conditions as above, to incur expenditure of an urgent character not provided for in the estimates.




4. Any savings attained with respect to individual budget items may not be used to cover excess expenditures with respect to other items.



Art 70


The Government shall administer the financial assets of the State in accordance with principles which it shall lay down in agreement with Parliament. It shall submit a report to Parliament together with the annual accounts (Art. 69 Para. 2).



CHAPTER VI. THE NATIONAL COMMITTEE



Art 71


The National Committee (Landesausschuss) shall be constituted to act in place of Parliament for any business which requires the participation of the latter or of its committees during the period between the adjournment, closing or dissolution of Parliament and the date of its next meeting, without prejudice, however, to the provisions of Art. 48 to 51 concerning the time limits for the reconvocation of Parliament and for the holding of new elections.



Art 72




1. The National Committee shall be composed of the President of Parliament, who shall be represented if unable to attend by his deputy, and of four other members, to be elected by Parliament from its midst, equal consideration being given to the Upper Country (Oberland) and the Lower Country (Unterland).




2. Under all circumstances, Parliament must be enabled to hold this election during the same session at which its prorogation, closing or dissolution is announced.



Art 73


The term of office of the National Committee shall expire when Parliament reconvenes.



Art 74


The National Committee shall have the following special powers and duties:







a.
to ensure that the Constitution is observed, that steps are taken for the execution of the decisions of Parliament, and, if Parliament should have been dissolved or adjourned, that it is reconvened within the prescribed time;






b.
to audit the accounts of the State Treasury and to transmit the same to Parliament, together with its report and proposals;






c.
to append its signature to acknowledgements in respect of debts and securities made out against the State Treasury in pursuance of a previous resolution of Parliament;






d.
to carry out special tasks entrusted to it by Parliament for the preparation of future proceedings of the latter;






e.
in urgent cases, to bring matters to the notice of the Prince Regnant or the Government, and to lodge representations, protests or remonstrances in the case of any menace to or violation of constitutional rights;






f.
should the circumstances require it, to propose the convocation of Parliament.





Art 75


The National Committee may not enter into any permanent obligation on behalf of the Principality and shall be responsible to Parliament for its conduct of affairs.



Art 76




1. The meetings of the National Committee shall take place as required at the seat of the Government upon convocation by the President.




2. For its decisions to be valid, at least three members must be present.



Art 77


During the sessions of the National Committee, its members shall receive the same daily allowance and travel expenses as the members of Parliament.



CHAPTER VII. THE GOVERNMENT



Art 78




1. Subject to the following provisions of this Article, the whole of the national administration shall be conducted by the Collegial Government responsible to the Prince Regnant and Parliament in conformity with the provisions of the present Constitution and the other laws.




2. To be dealt with independently, specific functions may be transferred by law or by legally binding authorizations to certain officials, government offices or special commissions, subject to recourse to the Collegial Government.




3. Special commissions for dealing with complaints may be set up by law to act on behalf of the Collegial Government.




4. For the performance of economic, social and cultural obligations, special corporations, institutions and foundations of public law may be established by legislation and placed under the supervision of the Government.



Art 79




1. The Collegial Government shall consist of the Head of the Government and four Government Councillors.




2. The Head of the Government and the Government Councillors shall be appointed by the Prince Regnant with the concurrence of Parliament and on the proposal of the latter. A substitute shall be appointed in like manner for the Head of the Government and for each Government Councillor to represent the member of the Government in question who may be prevented from attending the meetings of the Collegial Government.




3. On the proposal of Parliament, one of the Government Councillors shall be appointed by the Prince Regnant as the Deputy Head of the Government.




4. The members of the Government must be citizens of Liechtenstein and eligible for Parliament.




5. When the Collegial Government is appointed, care must be taken that at least two members are chosen from each of the two regions. Their substitutes must be chosen from the same region.




6. The period of office of the Collegial Government shall be four years. Until a new Government is appointed, the previous members shall be responsible for carrying on Government business unless Art. 80 is applied.



Art 80




1. If the Government loses the confidence of the Prince Regnant or Parliament, it shall lose its power to exercise its functions. For the period until the new Government takes office, the Prince, by application of the provisions of Art. 79 Paras. 1 and 4, shall appoint an interim Government to carry out the administration of the state (Art. 79 Para. 1). After four months at the latest, the interim Government shall submit to a vote of confidence in Parliament unless the Prince has previously appointed a new Government on Parliament’s recommendation (Art. 79 Para. 2).




2. If a member of the Government should lose the confidence of the Prince Regnant or Parliament, the decision on whether to allow him or her to continue in office shall be taken by the Prince Regnant in agreement with Parliament. Until the new member is appointed, his official duties shall be performed by his deputy.



Art 81


For a decision of the Collegial Government to be valid, at least four members must be present and a majority of those members present must vote in favour. In the event of a tie, the chairman has the casting vote. Voting is compulsory.



Art 82


The grounds on which a member of the Government may be debarred from the performance of an official act or invited to abstain therefrom shall be laid down in law.



Art 83


Government business shall be dealt with partly on a collegial basis and partly on a departmental basis.



Art 84


The Collegial Government shall issue its rules of procedure in the form of a Government regulation.



Art 85


The Head of the Government shall preside at meetings of the Government, deal with business directly entrusted to him by the Prince Regnant, and countersign the laws and any decrees or ordinances issued by the Prince Regnant or a Regent. At public ceremonies he shall be accorded the honours prescribed by the regulations for the Representative of the Prince Regnant.



Art 86




1. The Head of the Government shall submit reports by word of mouth or in writing to the Prince Regnant with regard to matters placed under the authority of the Sovereign.




2. The texts of the decisions adopted by the Sovereign on his proposal shall be signed by the Prince Regnant with his own hand and shall also be countersigned by the Head of the Government.



Art 87


The Head of the Government shall take his oath of office before the Prince Regnant or the Regent; the other members of the Government and the State officials shall be sworn in by the Head of the Government.



Art 88


If the Head of the Government should be prevented from attending to his duties, the Deputy Head of the Government shall take over those functions which, according to the Constitution, expressly appertain to the Head of the Government. If the Deputy Head of the Government should also be prevented, the eldest Government Councillor shall take his place.



Art 89


The Head of the Government shall sign the decrees and orders issued by the Government in pursuance of its decisions taken in council. He shall further exercise direct supervision over the conduct of business in the Government.



Art 90




1. All important matters assigned to the Government, especially the settlement of administrative disputes, shall be discussed and decided by the Government in council. Certain less important matters may be assigned by law to the appropriate members of the Government in accordance with the distribution of Government business to be dealt with independently.




2. Minutes shall be taken at Government meetings by the Government Secretary, or, if he should be prevented, by a substitute to be appointed by the Collegial Government.




3. The Head of the Government is responsible for executing the decisions of the Collegial Government. Only if he is of the opinion that a decision is contrary to existing laws or regulations may he delay its execution. He must, however, immediately notify the Administrative Court of the matter which, without prejudice to the right of appeal of a party involved, shall determine whether the decision shall be implemented or not.



Art 91


At the beginning of each period of office, the Collegial Government shall distribute its business between the Head of the Government and the Government Councillors to prepare the matters to be determined in council and to deal with that business which by law may be treated independently. A system of mutual deputizing shall be arranged for cases of indisposition.



Art 92




1. The Government shall be responsible for the execution of all laws and of all such tasks as may be lawfully entrusted to it by the Prince Regnant or Parliament. To give effect to the laws, it shall issue the necessary implementation regulations which must, however, remain within the limits of the said laws.




2. To give effect to the laws and directly applicable treaties, it shall issue the necessary implementation regulations which must, however, remain within the limits of the said laws and directly applicable treaties.




3. To meet other treaty obligations, the Government may issue the necessary decrees provided that no new laws are required.




4. All organs of the national administration may only act within the limits of the Constitution and the laws and the provisions of the treaties. Even in matters where the law allows the administrative authorities freedom of judgement, the limits imposed thereon by the law must be scrupulously observed.



Art 93


The following matters in particular shall fall within the sphere of action of the Government:







a.
supervision of all authorities and employees subordinate to the Government and the exercise of disciplinary powers in respect of employees; supervision and disciplinary powers in respect of public prosecutors shall be determined by law;






b.
the allotment of the staff required for the Government and the other authorities;






c.
supervision of the prisons and of the treatment of persons detained in custody and of convicts;






d.
the administration of buildings belonging to the State;






e.
monitoring of the lawful and uninterrupted conduct of business of the ordinary courts;






f.
the preparation of the report on its official activities to be submitted annually to Parliament;






g.
the preparation of Government bills for submission to Parliament and the expression of its opinion on proposals submitted to it for that purpose by Parliament;






h.
the deciding of urgent expenditure not provided for in the estimates;






i.
resolution on securities up to 250,000 francs, on the acquisition and alienation of landed property belonging to the financial assets up to 1,000,000 francs and belonging to the administrative assets up to 30,000 francs as well as, by virtue of legislative authorization, on the taking up of credits and loans.





Art 94


The organization of the administration shall be established by law.



CHAPTER VIII. THE COURTS



A. General Provisions



Art 95




1. The whole administration of justice shall be carried out in the name of the Prince Regnant and the People by responsible judges appointed by the Prince Regnant (Art. 11). The decisions of the judges in the form of judgments shall be delivered and drawn up “in the name of the Prince and the People”.




2. The judges, within the lawful limits of their powers and when engaged in judicial proceedings, shall, in the exercise of their judicial office, be independent. Their decisions and judgements shall be accompanied by the grounds for such. The influence of nonjudicial bodies on these decisions and judgements is only permissible to the extent expressly provided for by the Constitution (Art. 12).




3. Judges within the scope of this Article are the judges at all ordinary courts (Art. 97 to 101), the Administrative Court (Art. 102 and 103) and the Constitutional Court (Art. 104 and 105).



Art 96




1. For the selection of judges, the Prince Regnant and Parliament shall refer to a joint commission chaired by the Prince, who shall have a casting vote. He may appoint as many members to this body as Parliament delegates representatives. Parliament shall appoint one member for each electoral group represented in it. The Government shall appoint the member of the Government responsible for supervising the administration of justice. The commission’s deliberations shall be confidental. The commission may only recommend candidates to Parliament with the Prince’s assent. If Parliament chooses the recommended candidate, he or she shall be appointed a judge by the Prince.




2. If Parliament rejects a candidate recommended by the commission and no agreement on a new candidate can be reached within four weeks, Parliament shall propose its own candidate and set a date for a referendum. In the event of a referendum, the citizens entitled to vote shall have the right to nominate candidates under the conditions of an initiative (Art. 64). If the vote concerns more than two candidates, a second ballot must be held pursuant to Art. 113 Para. 2. The candidate who receives the absolute majority of votes cast shall be appointed a judge by the Prince.




3. A judge appointed for a fixed period shall remain in office until his successor is sworn in.



B. The Ordinary Courts



Art 97




1. Jurisdiction on ordinary civil and criminal matters shall be exercised in first instance by the Princely Court of Justice at Vaduz, in the second instance by the High Court of Appeal at Vaduz, and in third instance by the Supreme Court.




2. The organization of the ordinary courts, the procedure and the scale of fees shall be laid down by law.



Art 98


The handling of particular, precisely specified kinds of business pertaining to the administration of justice in the first instance may be assigned by means of a law to specially trained non-judicial employees of the Court of Justice who are bound by instructions (Rechtspfleger).



Art 99


The revenue authorities and the officials of the Crown lands shall appear before the ordinary courts as plaintiffs and defendants.



Art 100




1. The procedure in civil disputes shall conform to the principles of oral proceedings, direct hearing and free evaluation of facts and evidence. In penal cases the principle of arraignment shall also be observed.




2. Ordinary civil cases, in first instance, shall be heard by one or more judges, acting individually.




3. The High Court of Appeal and the Supreme Court are collegial judicial bodies.




4. In criminal matters, justice shall be administered in the first instance at the Court of Justice by the same, if applicable by the Criminal Court or by the Juvenile Court.



Art 101




1. The President of the Court of Justice shall exercise supervision over the Judges of the Court of Justice.




2. The President of the Court of Appeal shall be responsible for supervision of the President of the Court of Justice and the Judges of the Court of Appeal. He shall exercise disciplinary powers over the Judges of the Court of Justice.




3. The President of the Supreme Court shall be responsible for supervision of the President of the Court of Appeal and the Judges of the Supreme Court. He shall exercise disciplinary powers over the Judges of the Court of Appeal and of the Supreme Court.




4. A Judicial Service Senate consisting of three Judges of the Supreme Court versed in the law shall exercise supervision and disciplinary powers over the President of the Supreme Court.



C. The Administrative Court



Art 102




1. The Administrative Court shall consist of five judges and five substitutes appointed by the Prince Regnant (Art. 96). The majority of the judges must possess Liechtenstein citizenship and have legal training.




2. The term of office of the judges and substitutes of the Administrative Court shall be five years. It shall be organised in such a way that one judge or substitute retires every year. In the case of the first appointments, the duration of the term of office of the judges and substitutes shall be determined by drawing lots. If a judge or substitute retires early, a successor shall be appointed for the remaining period of his term of office.




3. The five judges shall hold an annual election in their own ranks to choose a President and a Deputy President. A judge is eligible for re-election.




4. If a judge is unable to attend court, a substitute shall deputize for him or her. In such cases a rota system should be used.




5. Unless otherwise provided for by law, all decisions or orders made of the Government and of the special commissions appointed instead of the Collegial Government (Art. 78 Para. 3) shall be subject to an appeal to the Administrative Court.




6. By means of a law, the power to approve certain measures relating to international administrative assistance proceedings may be granted to a Judge of the Administrative Court, and the possibility of direct appeal to the Administrative Court may be provided regarding decrees issued in such proceedings by the first-instance authority.



Art 103


Detailed instructions regarding procedure, abstention, allowances to be paid to the members, and fees to be paid by the parties involved shall be laid down in a separate law.



D. The Constitutional Court



Art 104




1. A Constitutional Court shall be established by a special law as a court of public law to protect rights accorded by the Constitution, to decide in conflicts of jurisdiction between the law courts and the administrative authorities and to act as a disciplinary court for members of the Government.




2. The said court shall also have jurisdiction to determine whether laws and treaties are in conformity with the Constitution and whether Government regulations are in conformity with the laws; in such cases it may declare their annulment. Finally, it shall also act as an electoral tribunal.



Art 105


The Constitutional Court shall consist of five judges and substitutes appointed by the Prince Regnant (Art. 96). The President of the Constitutional Court and the majority of the judges must possess Liechtenstein citizenship. Furthermore, the provisions of Art. 102 apply mutatis mutandis.



CHAPTER IX. ADMINISTRATIVE BODIES AND CIVIL SERVANTS



Art 106


Open-ended judicial positions may only be created with the consent of Parliament.



Art 107


The organization of the authorities shall be determined by legislation. Subject to treaty obligations, all authorities must have their seat within the territory of the State; collegial authorities must include at least a majority of Liechtenstein citizens.



Art 108


Members of the Government, State officials, and all mayors, their deputies and the treasurers of the communes shall take the following oath on appointment:


“I swear that I will be loyal to the Prince Regnant, that I will obey the laws and that I will strictly observe the Constitution. So help me God.”



Art 109




1. The State, the communes and other corporations, establishments and foundations of public law are liable for damage caused to third persons by individuals acting as their bodies who in their official capacity act illegally. In the case of wilful damage or gross negligence, restitution by the responsible persons is reserved.




2. Individuals acting as bodies are answerable to the State, the commune, or other corporation, establishment or foundation of public law which they serve for any damage directly caused to such bodies through the wilful or grossly negligent breach of their official duties.




3. Further provisions, especially those relating to competence, shall be laid down in a separate law.



CHAPTER X. COMMUNAL AFFAIRS



Art 110




1. Provisions concerning the number, organization and duties of the communes in their own sphere of action and in that assigned to them shall be laid down in the laws.




2. The laws concerning the communes shall establish the following principles:







a.
free election of the mayor and of the other officials of the commune by the communal assembly;






b.
autonomous management of the communal property and administration of the local police under the supervision of the Government;






c.
maintenance of a well-ordered poor-relief system under the supervision of the Government;






d.
the right of the commune to grant citizenship and the freedom of citizens of the Principality to reside in any commune.





Art 111


All Liechtenstein citizens who are at least eighteen years of age and whose right to vote has not been suspended shall be eligible to vote in municipal matters in the municipality in which they reside.



CHAPTER XI. THE MAINTENANCE OF THE CONSTITUTION



Art 112




1. The present Constitution shall be universally binding after its promulgation as a fundamental law of the country.




2. Any amendments to or universally binding interpretations of this fundamental law may be proposed either by the Government or by Parliament or through the initiative procedure (Art. 64). These shall require the approval of Parliament, either by the unanimous vote of the members present or by a majority of three-quarters of the members present at two successive sittings of Parliament, where appropriate a referendum (Art. 66) and in any event the subsequent assent of the Prince Regnant, with the exception of the procedure to abolish the Monarchy (Art. 113).



Art 113




1. Not less than 1,500 citizens as a minimum requirement have the right to introduce an initiative to abolish the Monarchy. In the event of this proposal being accepeted by the People, Parliament shall draw up a new, republican Constitution and submit it to a referendum after one year at the earliest and two years at the latest. The Prince Regnant has the right to submit a new Constitution for the same referendum. The procedure specified in the following therefore replaces the procedure to amend the Constitution laid down in Art. 112 Para. 2.




2. If only one draft has been submitted, an absolute majority is sufficient for its adoption (Art. 66 Para. 4). If two drafts have been submitted, the citizens entitled to vote may choose between them and the existing Constitution. In this case, the citizens have two votes in the first ballot and shall award them to the two alternative Constitutions that they wish to go through to the second ballot. The two alternatives with the most first and second votes shall go through to the second ballot. In the second ballot, which must be held 14 days after the first, the citizens shall each have one vote. The Constitution that obtains an absolute majority is then adopted (Art. 66 Para. 4).



CHAPTER XII. FINAL PROVISIONS



Art 114


All laws, regulations and statutory provisions which contradict any express provision of the present Constitution are hereby revoked and declared invalid; legal provisions which are inconsistent with the spirit of this fundamental law shall be revised to conform with the Constitution.



Art 115




1. The Government shall be entrusted with the execution of the present Constitution.




2. The Government shall prepare the laws provided for in the present Constitution with all possible despatch, and shall proceed with them as laid down in the Constitution.

